PER CURIAM.
The circuit court is directed to treat petitioner’s letter of March 8, 2007, as a timely notice of appeal for review of the order denying postconviction relief. See Wynn v. State, 557 So.2d 188 (Fla. 1st DCA 1990). The petition seeking belated appeal is therefore denied as moot. The circuit court shall transmit the letter, so construed as a notice of appeal, to this court within 15 days of issuance of mandate in this cause. The circuit court is also directed to enter an order on petitioner’s request for appointment of counsel for that appeal.
PETITION DENIED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.